UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Paul Smith, Jr., )
)
Plaintiff,
3 Case: 1:15-cv—00061
V' ) Assigned To : Unassigned
) Assign. Date : 1/15/2015 _ _
District of Columbia Superior Court, ) Description: Pro Se Gen. CIVII
)
Defendant. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a Complaint and an application to proceed in
forma pauperis. The Court will grant the application and dismiss the case for lack of subject
matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of an action “at any time”
the Court determines that it lacks subject matter jurisdiction).

Plaintiff wants this Court to “accept this appeal as timely” and then to “vacate” his
sentence imposed by the Superior Court of the District of Columbia and “remand for
resentencing based upon . . . ineffective assistance of [trial] counsel.” Compl. at 1; see generally
District of Columbia v. Smith, No. 2012 CF3 021885 (D.C. Super. Ct.). As a general rule
applicable here, this Court lacks jurisdiction to review the decisions of the Superior Court. See
Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 US. 1150
(1995) (following District of Columbia Court of Appeals v. Feldman, 460 US. 462, 482 (1983);
Rooker v. Fidelity Trust Co., 263 US. 413, 415, 416 (1923)). Such is the province ofthe District
of Columbia Court of Appeals.

Furthermore, unlike prisoners convicted in state courts or in a United States district court,

“District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is
l

shown that] the local remedy is inadequate or ineffective to test the legality of his detention.”
Garris v. Lindsay, 794 F.2d 722, 726 (DC. Cir. 1986) (internal footnote and quotation marks
omitted); see Byrd v. Henderson, 119 F.3d 34, 36—37 (DC. Cir. 1997) (“In order to collaterally
attack his sentence in an Article III court a District of Columbia prisoner faces a hurdle that a
federal prisoner does not .”). Plaintiff s recourse lies, if at all, in the Superior Court under DC.
Code § 23-110. See Blair-Bey v. Quick, 151 F.3d 1036, 1042—43 (DC. Cir. 1998) (describing
§ 23—1 10 as “a remedy analogous to 28 U.S.C. § 2255 for prisoners sentenced in DC. Superior
Court who wished to challenge their conviction or sentence”); Byrd, 119 F.3d at 36—37 (“Since
passage of the Court Reform Act [in 1970], . . . a District of Columbia prisoner seeking to
collaterally attack his sentence must do so by motion in the sentencing court - the Superior
Court - pursuant to DC. Code § 23—110.”). Section 23—1 10 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section shall not be

entertained by . . . any Federal . . . court if it appears . . . that the Superior

Court has denied him relief, unless it also appears that the remedy by

motion is inadequate or ineffective to test the legality of his detention.

DC. Code § 23—110(g). This local statute “divests federal courts of jurisdiction to hear habeas

petitions by prisoners who could have raised Viable claims pursuant to § 23-110(a),” Williams v.
Martinez, 586 F.3d 995, 998 (DC. Cir. 2009), including a claim of ineffective assistance of trial

counsel. See Adams v. Middlebrooks, 810 F, Supp. 2d 119, 123-25 (D.D.C. 2011).
Even if plaintiff could make the proper showing to come within this Court’s jurisdiction,

he must proceed in habeas (as opposed to this civil action). Hence, this case will be dismissed.

A separate Order accompanies this Memorandu pinion.
_”___’_éﬁ
Date: January /3 , 2015 United States DistrictJ dge

2